Exhibit 10.16

 

Participation Agreement

 

This Participation Agreement (“Agreement”) is made and entered into the 13th day
of August 2003 (“Effective Date”), between Ascendant Solutions, Inc.
(“Ascendant”), James C. Leslie (“Leslie”), Cathy R. Sweeney (“Sweeney”), A.
Brant Bryan (“Bryan”) and David Stringfield (“Stringfield”). Each of Leslie,
Sweeney, Bryan and Stringfield are considered to be principals of Fairways
Equities, LLC (the “Principals”).

 

Now, Therefore, for good and valuable consideration, including, without
limitation, the right of Leslie, Sweeney, Bryan and Stringfield to participate
in a private transaction involving Ascendant’s common stock and in consideration
of the mutual covenants and agreements hereinafter contained, the parties hereto
agree as follows:

 

1. Granting of Participation Rights. Ascendant is hereby granted the right and
option to participate in a twenty percent (20%) share of the limited partnership
interests in the sweat equity ownership level of future investment limited
partnerships (the “Participation Interest”) contemplated to be formed by Leslie,
Sweeney, Bryan and Stringfield in the future, acting through Fairways Equities,
LLC (“Fairways”), a management entity which will serve as general partner of
such limited partnerships, as such limited partnerships or similar entities are
formed. It being contemplated that such limited partnerships will be created in
the future as single asset entities to purchase real property holdings
(“Fairways Transactions”). The equity interest reserved to Ascendant shall be at
the level typically assigned as “sweat equity” more commonly known in Fairways
Transactions, as a “B Class” partnership interest. The Participation Interest of
Ascendant shall be on the same terms, conditions and economics as the
participations held by each of the Principals. It being understood that the
interest will be at the B Class level and as such the interest actually
allocated to Ascendant may be less than twenty percent (20%) of all partnership
interests in the applicable entity. In addition to the Participation Interest
referred to above, Ascendant shall have the option to acquire an equity
investment in future Fairways Transactions, on the same terms and conditions as
are then offered to other equity investors.

 

2. Termination of Participation Interest. The Participation Interest granted to
Ascendant shall continue as to all Fairways Transactions closed after the
Effective Date through December 31, 2005. If Ascendant’s Cash Flow (as
hereinafter defined) for the twelve months ending December 31, 2005 is not equal
to or greater than Two Million Dollars ($2,000,000.00), then this Agreement
shall terminate and Ascendant shall have no further right to acquire any
interest in Fairways Transactions closed after such date. Principals of Fairways
shall use reasonable efforts to close transactions timely so as to close by
December 31, 2005 if reasonably possible. If Ascendant’s Cash Flow for the
twelve months ending December 31, 2005 equals or exceeds Two Million Dollars
($2,000,000.00), then this Agreement shall continue for additional successive
twelve (12) month periods, subject to termination at the end of each twelve
month period, if Ascendant’s Cash Flow for the applicable twelve month period
does not increase by a minimum of ten percent (10%) over the Cash Flow for the
prior twelve month period.

 

3. Definition of Cash Flow. For purposes of this Agreement, Ascendant’s Cash
Flow shall be determined by calculating earnings before interest, taxes,
depreciation and amortization (“EBITDA”) utilizing generally accepted accounting
principles and increasing such amount by (i) the net gain on capital
transactions (without duplication), plus (ii) investment income (without
duplication) plus (iii) return of capital on any investment which otherwise
would have been recorded as investment income (without duplication), less (iv)
any portion of EBITDA attributable to investments in Fairways Transactions or
investments in or entered into with CRESA Capital Markets Group. L.P.

 

4. Assignability. Ascendant may not assign or transfer the Participation
Interest granted by this Agreement in any manner without the prior written
consent of Fairways, which consent may not be unreasonably withheld

 

5. Reservation of Participation Interest. Leslie, Sweeney, Bryan, and
Stringfield shall cause Fairways to set aside the Participation Interest in each
future Fairways Transaction until such time as this Agreement is terminated in
accordance with Section 2, above.

 

Participation Agreement - Page 1 of 3



--------------------------------------------------------------------------------

Notwithstanding any provision hereof to the contrary, no interest shall be
required to be issued with respect to this Agreement unless counsel for Fairways
shall be reasonably satisfied that such issuance will be in compliance with
applicable laws.

 

7. Notice. Any notice, tender or delivery to be given hereunder by either party
to the other may be effected by personal delivery in writing or by registered or
certified mail to the party at their last known address, and shall be deemed
received on the date deposited with the U.S. Postal Service, postage prepaid.

 

8. Attorney’s Fees. In the event of any controversy, claim or dispute between
the parties hereto, arising out of or relating to this Agreement or the breach
thereof, the prevailing party shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum as and for attorneys’ fees in such
litigation, which shall be determined by the court in such litigation or in a
separate action brought for that purpose.

 

9. Binding Effect. This Agreement shall bind and inure to the benefit of all the
respective heirs, personal representatives, successors and assigns of the
parties hereto.

 

10. Texas Law to Apply. This Agreement shall be construed under and in
accordance with the laws of the State of Texas, and all obligations of the
parties created hereunder are performable in Dallas County, Texas.

 

11. Legal Construction. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision thereof and this Agreement shall be
construed as if such invalid, illegal or unenforceable provisions had never been
contained herein.

 

12. Counterparts. This Agreement may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original.

 

In Witness Whereof, the parties have executed this Agreement the day and year
first above written.

 

Leslie:

/s/ James C. Leslie

James C. Leslie

Sweeney:

/s/ Cathy R. Sweeney

Cathy R. Sweeney

Bryan:

/s/ A. Brant Bryan

A. Brant Bryan

Stringfield:

/s/ David Stringfield

David Stringfield

Ascendant:

Ascendant Solutions, Inc.

/s/ David E. Bowe

By: David E. Bowe, President & Chief Executive Officer

 

Participation Agreement - Page 2 of 3